Citation Nr: 1027743	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  06-28 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy 
of the upper extremities, to include as secondary to service-
connected diabetes mellitus.

2.  Entitlement to service connection for a skin disorder, 
claimed as chloracne, to include as due to exposure to Agent 
Orange.

3.  Whether new and material evidence was submitted to reopen a 
claim of entitlement to service connection for erectile 
dysfunction, to include as secondary to service-connected 
diabetes mellitus.

4.  Entitlement to an award of special monthly compensation (SMC) 
based on loss of use of a creative organ.


REPRESENTATION

Veteran represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Wife


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1967 to December 
1970, with service in the Republic of Vietnam from February 1969 
to February 1970.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from decisions of November 2005 and February 2007 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The Veteran also requested a Travel Board hearing in connection 
with the current claims.  The hearing was scheduled and 
subsequently held in February 2010.  The Veteran and his wife 
testified before the undersigned Veterans Law Judge (VLJ) and the 
hearing transcript is of record.  The record was left open for a 
period of 60 days to afford the Veteran the opportunity to submit 
additional evidence in connection with his claim to reopen for 
erectile dysfunction.  The Veteran submitted no additional 
evidence.


FINDINGS OF FACT

1.  On February 24, 2010, prior to the promulgation of a decision 
in the appeal and on the record at the Travel Board hearing, the 
Veteran requested withdrawal of the appeal of entitlement to 
service connection for peripheral neuropathy of the upper 
extremities, to include as secondary to service-connected 
diabetes mellitus.
2.  Acne was shown in service based on photographs of record, 
there is post-service continuity of the same symptomatology, and 
the Veteran has a current diagnosis of acne. 

3.  The RO originally denied service connection for erectile 
dysfunction, to include as secondary to service-connected 
diabetes mellitus, in a rating decision dated July 2005.  The 
Veteran did not appeal the RO's decision and, therefore, the 
decision is final.

4.  The evidence received subsequent to the July 2005 RO decision 
includes additional VA and private treatment records as well as 
lay statements and hearing testimony; this evidence does not 
raise a reasonable possibility of substantiating the claim of 
service connection for erectile dysfunction.

5.  The Veteran does not have loss of use of a creative organ 
which is related to active military service or to a service-
connected disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the 
Veteran on the issue of entitlement to service connection for 
peripheral neuropathy of the upper extremities, to include as 
secondary to service-connected diabetes mellitus, are met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 
(2009).

2.  The criteria for establishing entitlement to service 
connection for a skin disorder, acne with scarring, are met.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2009).   

3.  The RO's July 2005 rating decision denying service connection 
for erectile dysfunction is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2009).

4.  New and material evidence has not been presented since the 
July 2005 RO decision denying service connection for erectile 
dysfunction; thus, the claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).

5.  The criteria for special monthly compensation based on loss 
of use of a creative organ have not been met.  38 U.S.C.A. § 
1114(k) (West 2002); 38 C.F.R. § 3.350(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

The Veteran alleges that his upper extremity peripheral 
neuropathy is related to service and/or secondary to service-
connected diabetes mellitus.  The Veteran also contends that his 
currently diagnosed chloracne is related to service and 
specifically due to his exposure to Agent Orange.  

A.  Upper Extremity Peripheral Neuropathy

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the Veteran or by his authorized 
representative.  Id.  On February 24, 2010, prior to the 
promulgation of a decision in the appeal and on the record at the 
Travel Board hearing, the Veteran requested withdrawal of the 
appeal of entitlement to service connection for peripheral 
neuropathy of the upper extremities, to include as secondary to 
service-connected diabetes mellitus.  Hence, there remain no 
allegations of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review this 
appeal and it is dismissed.



B.  Skin Condition

The Veteran originally filed a claim of entitlement to service 
connection for chloracne.  Although not claimed by the Veteran, 
the Board has recharacterized the issue on appeal as indicated 
above since other skin conditions are shown by the record.  See, 
e.g., Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (noting 
that a claimant without medical expertise cannot be expected to 
precisely delineate the diagnosis of his mental illness; he filed 
a claim for the affliction his mental condition caused him, 
whatever it may have been).  

The Board also notes that service connection for scarring as a 
residual of laterite poisoning was denied by way of a rating 
decision dated in August 1999.  The Veteran did not appeal that 
determination and it is, therefore, final.   The Board notes that 
a change in diagnosis or specificity of the claim must be 
carefully considered in determining the etiology of a potentially 
service-connected condition and whether the new diagnosis is a 
progression of the prior diagnosis, correction of an error in 
diagnosis, or development of a new and separate condition. 38 
C.F.R. § 4.13, 4.125 (2009); Boggs v. Peake, 520 F.3d 1330, 1336 
(Fed. Cir. 2008); Velez v. Shinseki, 23 Vet. App. 199, 203-04 
(2009).  The Veteran filed a service connection claim for 
chloracne and skin conditions other than scarring are now shown 
by the record.  As conditions other than scarring are now shown 
by the record, new claims are shown such that new and material 
evidence to reopen a previously denied service connection claim 
is not required.   

Service treatment records (STRs) associated with the claims file 
are completely negative for a diagnosis of or treatment for any 
skin disorder.  There is also no evidence of chloracne within one 
year after the last date on which the Veteran was exposed to an 
herbicide agent.  

The first pertinent post-service evidence of record is dated 
January 2005, nearly 35 years after discharge from service.  The 
Veteran presented to A. Perdomo, M.D. in January 2005 as part of 
a physical examination conducted on behalf of the Florida Office 
of Disability Determinations.  A physical examination revealed 
evidence of dermatitis, among other conditions. 

A VA physical examination dated in June 2005 showed "numerous 
scars on the anterior abdominal wall and on the back related to 
recurrent rash following his tenure of duty in Vietnam."  

The Veteran presented to M. Kagan, M.D. in December 2005 for 
additional care.  Dr. Kagan noted that the Veteran had various 
open comedones around both eyes and scarring on the back and 
abdomen.  Dr. Kagan stated that "this could be consistent with 
chloracne."  See also, March 2006 treatment record from The 
Dermatology Group, P.A. (finding that the rash on the Veteran's 
face and back was consistent with chloracne).

In his claim, the Veteran reported that his back, shoulders, 
stomach and face were affected by chloracne.  He had boils and 
sores that caused scars on the affected areas.  He also presently 
had blackheads around the eyes.  He also reported having photos 
done in service that were touched up for his family.  While 
working on heavy equipment, he was exposed to something that 
caused his whole upper body and face to break out in large acne-
looking boils.  

Also associated with the claims file are numerous lay statements 
from the Veteran's family and friends dated August 2006.  The 
authors of these statements described the manner in which the 
Veteran's skin and appearance changed following discharge from 
service.  The Veteran also submitted photographs to emphasize 
this point.  These photographs were reviewed and associated with 
the claims file.
That same month, the Veteran presented to a VA medical facility 
and was noted to have a small cystic lesion in his post chest 
area that he had for the past 20 or 30 years.  It had a small 
whitish drainage.  The impression was epidermal inclusion cyst, 
mid back region.  The Veteran requested excision.  

The Veteran presented to A. Amaruso, M.D. in September 2006.  The 
Veteran provided a past medical history significant for chloracne 
and exposure to Agent Orange.  A physical examination revealed 
evidence of multiple comedones and cysts on the back, face, and 
chest with moderate to severe scarring.  The examiner also 
observed pedunculated skin-colored papules "consistent with 
clinically benign skin tags."  Dr. Amaruso stated that "[t]his 
particular type of acne is seen after exposure to Agent Orange 
and the patient states that he has had this condition for 30+ 
years."  

Additional VA medical records included a February 2008 diagnosis 
of acne of the face and back.  The Veteran reported that the acne 
had started fairly recently.  

The Veteran was later afforded a VA Compensation and Pension 
(C&P) skin examination in August 2009.  The Veteran self-reported 
having acne or chloracne since 1970 and at the time of the 
examination, stated that he had "blackheads around the eyes and 
a huge cyst in the back."  The Veteran also indicated that "the 
only thing that's left is the scarring."  A physical examination 
revealed evidence of minimal scarring on the back with "few" 
scattered open comedones around the eyes.  No scarring on the 
chest was observed, nor was there evidence of closed comedones or 
pustules.  The impression was acne, resolved.  The examiner also 
specifically found no evidence of chloracne.  The examiner noted:

[c]hloracne or any acneform disease 
consistent with chloracne is LESS LIKELY 
AS NOT (less than 50/50 probability) 
CAUSED BY OR A RESULT OF in-service 
disease or injury.

C-file was carefully reviewed.  
Photographs of Veteran during the service 
clearly showed that the Veteran developed 
acne while he was in the service.  It is 
not uncommon for young men in their late 
teens and early twenties to develop acne 
[vulgaris] . . . .  However, Veteran's 
case of acne was not a form of chloracne 
due to the fact that his skin exam in Nov, 
1970 was normal . . . .

Veteran strongly believes that the 
'blackheads' around his eyes are a form of 
chloracne.  Veteran's c/o [complaints of] 
'blackheads around my eyes' was assessed 
in 2005.  A medical note on Dec, 2005 
shows a diagnosis of 'chloracne' around 
the eyes which in this examiner's opinion 
was a misdiagnosis of senile comedones, 
which are not related to the service.     

The examiner further explained that chloracne was a "rare" 
acne-like skin condition caused by certain toxic chemicals, 
including dioxins.  According to the examiner, chloracne 
developed with a "few months" after swallowing, inhaling, or 
touching the responsible agent.  On the other hand, solar or 
senile comedones affected areas of the skin, such as the cheek, 
which were exposed to sunlight over a long period of time.  This 
condition commonly affected middle-aged or elderly individuals.  
The comedones, according to the examiner, could be open (i.e., 
blackheads), closed (i.e., whiteheads), or larger cysts.  The 
examiner also stated that senile comedones, while "very 
persistent," were not related to acne vulgaris and usually did 
not become inflamed.

The Veteran also testified in February 2010 that he had chloracne 
since the 1970s and that he experienced flare-ups of "blackheads 
. . . every couple of months."  He denied having any skin 
problems prior to entering service and stated that he was 
subsequently diagnosed as having chloracne by two private 
examiners.  The Veteran's wife confirmed the history and nature 
of his skin disorder.     

According to 38 U.S.C.A. § 1116(f), for the purposes of 
establishing service connection for a disability or death 
resulting from exposure to an herbicide agent, including a 
presumption of service connection, a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent containing dioxin or 
2,4-dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in an 
herbicide agent, unless there is affirmative evidence to 
establish that a veteran was not exposed to any such agent during 
that service.  See also, 38 C.F.R. § 3.307(a)(6).

Under 38 C.F.R. § 3.309(e), certain diseases, including 
chloracne, and certain types of cancers, may be presumed to have 
resulted from exposure to certain herbicide agents such as Agent 
Orange.  Ordinarily, the diseases listed in 38 C.F.R. § 3.309(e) 
shall become manifest to a degree of 10 percent or more at 
anytime after discharge from service.  Chloracne or other 
acneform disease consistent with chloracne, however, must become 
manifest to a degree of 10 percent or more within one year after 
the last date on which the Veteran was exposed to an herbicide 
agent.  Id.  

Thus, service connection may be presumed for residuals of Agent 
Orange exposure by showing two elements.  First, the Veteran must 
show that he served in the Republic of Vietnam during the Vietnam 
War Era.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  
Second, the Veteran must be diagnosed with one of the specific 
diseases listed in 38 C.F.R. § 3.309(e).

Even if the Veteran is not entitled to a regulatory presumption 
of service connection, the claim must still be reviewed to 
determine if service connection can be established on a direct 
basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) 
(holding that a veteran was not precluded under the Veterans' 
Dioxin and Radiation Exposure Compensation Standards Act from 
establishing service connection with proof of direct actual 
causation).  However, where the issue involves a question of 
medical causation, competent evidence is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993). 

With respect to the claim that the Veteran in this case has 
disabilities which are due to Agent Orange exposure in service, 
the Board notes that the Veteran's DD-214 Form showed that he had 
active service in the Republic of Vietnam from February 1969 to 
February 1970.  Therefore, exposure to Agent Orange may be 
presumed.

The preliminary question in this case is whether the Veteran has 
currently diagnosed chloracne or other acneform disease 
consistent with chloracne which was manifest to a compensable 
degree within one year after the last date on which the Veteran 
was exposed to an herbicide agent.  The Board finds that he does 
not.  

In this regard, there is conflicting evidence of record as to 
whether the Veteran has currently diagnosed chloracne or other 
acneform disease consistent with chloracne.  While the Board may 
not reject a favorable medical opinion based on its own 
unsubstantiated medical conclusions, see Obert v. Brown, 5 Vet. 
App. 30, 33 (1993), the Board does have the authority to 
"discount the weight and probity of evidence in the light of its 
own inherent characteristics and its relationship to other items 
of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  In evaluating the probative value of competent 
medical evidence, the United States Court of Appeals for Veterans 
Claims (Court) has stated, in pertinent part: 

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . . 
.  As is true with any piece of evidence, 
the credibility and weight to be attached 
to these opinions [are] within the province 
of the adjudicator . . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  A 
physician's access to the claims file and the thoroughness and 
detail of the opinion are important factors in assessing the 
probative value of a medical opinion.  Prejean v. West, 13 Vet. 
444, 448-499 (2000).  

Here, M. Kagan, M.D. submitted a statement in support of the 
current claim in December 2005.  Dr. Kagan stated that the 
Veteran had various open comedones around both eyes as well as 
scarring on the back and abdomen.  Dr. Kagan determined that 
"this could be consistent with chloracne."  See also, March 
2006 treatment record from The Dermatology Group, P.A.; September 
2006 treatment record from A. Amaruso, M.D. (finding that the 
rash on the Veteran's face and back was consistent with 
chloracne).  However, neither Dr. Kagan nor the other private 
examiners provided a rationale for this conclusion.  See Nieves- 
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that a 
medical opinion that contains only data and conclusions is not 
entitled to any probative value; there must be factually 
accurate, fully articulated, sound reasons for the conclusion).  

In fact, the March 2006 and September 2006 private examiner's 
conclusions were based at least in part on the Veteran's self-
reported history of chloracne.  However, evidence that is simply 
information recorded by a medical examiner, unenhanced by 
additional medical comment by that examiner, does not constitute 
"competent medical evidence" and a bare transcription of lay 
history is not transformed into "competent medical evidence" 
merely because the transcriber happens to be a medical 
professional.  See Howell v. Nicholson, 19 Vet. App. 535, 539 
(2006); LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Moreover, 
an opinion based on an inaccurate history has essentially no 
probative value.  See Kightly v. Brown, 6 Vet.App. 200, 205-06 
(1994). 
   
On the other hand, the August 2009 VA C&P examiner diagnosed the 
Veteran as having acne.  The examiner also specifically found no 
evidence of chloracne and further stated that any chloracne or 
acneform disease consistent with chloracne was "less likely than 
not" caused by or the result of service.  Additionally, the 
examiner acknowledged that the Veteran was diagnosed as having 
chloracne in December 2005, but the examiner indicated that in 
her professional experience, the December 2005 diagnosis of 
chloracne was a misdiagnosis of senile comedones, which were 
unrelated to acne vulgaris and not related to service.

In light of the evidence described immediately above, the Board 
finds the August 2009 VA C&P examination report to be highly 
probative evidence concerning the issue of service connection and 
the nature of the Veteran's currently diagnosed skin condition.  
Unlike the December 2005, March 2006, and September 2006 private 
opinions, the August 2009 VA examiner provided a rationale and 
relied on professional training and expertise as well as a review 
of the Veteran's claims file, including a review of photographs 
taken of the Veteran in service, before reaching these 
conclusions.  

In any event, the Veteran is not entitled to the presumptive 
provisions contained in 38 C.F.R. § 3.309(e) because there is no 
evidence of chloracne or other acneform disease consistent with 
chloracne in service or within one year after the last date on 
which the Veteran was exposed to an herbicide agent.  
Furthermore, the examiner also noted that the Veteran's November 
1970 in-service examination was normal.  

To the extent that the Veteran has currently diagnosed acne, 
senile comedones, and/or dermatitis, these skin disorders are not 
diseases found to have a scientific relationship such that it can 
be presumed that exposure to herbicides used in Vietnam during 
the Vietnam Era is a cause of the diseases.  See 72 Fed. Reg. 
32,395-32,407 (June 12, 2007).  It is important to note that the 
diseases listed at 38 C.F.R. § 3.309(e) are based on findings 
provided from scientific data furnished by the National Academy 
of Sciences (NAS).  The NAS conducts studies to "summarize the 
scientific evidence concerning the association between exposure 
to herbicides used in support of military operations in Vietnam 
during the Vietnam Era and each disease suspected to be 
associated with such exposure."  64 Fed. Reg. 59,232-59,243 (Nov. 
2, 1999).  Reports from NAS are submitted at two-year intervals 
to reflect the most recent findings.  Based on input from the NAS 
reports, the Congress amends the statutory provisions of the 
Agent Orange Act found at 38 U.S.C.A. § 1116 and the Secretary 
promulgates the necessary regulatory changes to reflect the 
latest additions of diseases shown to be associated with exposure 
to herbicides.  

The latest update was published in 2007 and acne, senile 
comedones, and/or dermatitis are not contained therein.  The list 
of diseases presumed to be associated with exposure to herbicides 
used in Vietnam during the Vietnam Era was expanded in 2009 to 
include amyotrophic lateral sclerosis (ALS).  See 74 Fed. Reg. 
57,072-57,074 (Nov. 4, 2009).  However, the Veteran does not 
allege, nor does the record reflect, that he was diagnosed with 
or treated for ALS.  Thus, the Veteran is not entitled to service 
connection based on the regulatory presumptions outlined in 38 
U.S.C.A. § 1116(f) and 38 C.F.R. § 3.309(e).

While the Veteran is unable to satisfy the requirements discussed 
above to be entitled to the regulatory presumption of service 
connection for a skin disorder, the Board is required to evaluate 
the Veteran's claim on direct and presumptive bases as well.

Service connection may be granted for disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002).  
Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303(a) (2009). 

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and Department of Veterans Affairs regulations implementing them 
are intended as liberalizations applicable when the evidence 
would not warrant service connection without their aid.  38 
C.F.R. § 3.303(d).

Here, STRs of record showed no diagnosis of or treatment for any 
skin disorders in service.  There was also no evidence of a 
diagnosis of or treatment for a skin disorder within one year 
after discharge from service.  Instead, the first pertinent 
evidence of record showing a diagnosis of and treatment for a 
skin disorder was dated 2005, over three decades after discharge 
from service.  

The Veteran, through his representative, has argued that the 
August 2009 VA C&P examination report is inadequate because the 
examination was performed by a nurse and not a medical doctor.  
This argument is unavailing in light of the evidence of record 
as well as 38 C.F.R. § 3.159(a)(1) (2009) and Cox v. Nicholson, 
20 Vet. App. 563, 569 (2007) (noting that competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  A nurse, therefore, is 
able to provide a competent medical nexus opinion about the 
relationship between the Veteran's skin disorder and his period 
of active service.  Moreover, a careful examination of the 
August 2009 VA C&P examination report reveals that it was 
performed by a medical doctor, not a nurse. 

As an alternative to establishing the second and third prong in 
Hickson, the Veteran may show a continuity of symptomatology.  
See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997)).  Continuity of 
symptomatology may be established if (1) the condition was 
"noted" during service; (2) there is evidence of post-service 
continuity of the same symptomatology; and (3) there is medical, 
or in certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Savage, 
10 Vet. App. at 495-96.  

The evidence of record establishes continuity of symptomatology 
with regard to the Veteran's currently diagnosed acne.  
Photographs of the Veteran taken in service showed that he 
developed acne in service according to the VA examiner.  The 
Veteran was diagnosed as having acne at the time of a February 
2008 outpatient visit and the August 2009 VA C&P examination and 
the Veteran's statements, along with other lay statements 
submitted in August 2006 are credible and show a continuity of 
symptoms since service.  Consequently, the Board finds that the 
Veteran established continuity of symptomatology in this case. 

As previously stated, entitlement to direct service connection 
requires a finding that there is a current disability that has a 
relationship to an in-service injury or disease.  The evidence 
supports a finding of service connection for acne with scarring 
based on continuity of symptomatology.  Accordingly, the Board 
concludes that service connection for a skin disorder, acne, is 
granted subject to the law and regulations governing the payment 
of monetary benefits. 

II.  New and Material Evidence 

The Veteran contends that he is entitled to service connection 
for erectile dysfunction.  In the alternative, the Veteran 
alleges that his currently diagnosed erectile dysfunction is 
secondary to his service-connected diabetes mellitus.  The RO 
originally denied the Veteran's claim for erectile dysfunction in 
a rating decision dated July 2005 on the grounds that it was not 
related to service, nor was it secondary to the service-connected 
diabetes mellitus.  The Veteran was notified of this decision and 
did not appeal.  Thus, this decision is final. 

The Veteran thereafter sought to reopen his claim of service 
connection for erectile dysfunction.  The RO denied the Veteran's 
claim to reopen in the February 2007 rating decision currently on 
appeal on the basis that he failed to submit new and material 
evidence.  The Veteran was notified of this decision and timely 
perfected this appeal.  
 
With a claim to reopen filed on or after August 29, 2001, such as 
this, "new" evidence is defined as evidence not previously 
submitted to agency decision-makers and "material" evidence as 
evidence, that by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156 (2009).  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial and must 
raise a reasonable probability of substantiating the claim.  Id.

The change in diagnosis or the specificity of the claim must be 
carefully considered in determining the etiology of a potentially 
service- connected condition as well as whether the new diagnosis 
is a progression of the prior diagnosis, a correction of an error 
in diagnosis, or the development of a new and separate condition.  
Boggs, 520 F.3d at 1336; Velez, 23 Vet. App. at 203-04.  The 
Veteran's current claim of service connection for erectile 
dysfunction is based on the same factual basis that was of record 
when the previous claim was last decided on the merits.  Thus, 
new and material evidence is necessary to reopen the claim.

The evidence received subsequent to the July 2005 RO decision is 
presumed credible for the purposes of reopening a claim unless it 
is inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  Regardless of the RO's actions, the Board must 
still determine de novo whether new and material evidence has 
been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  The Board finds that new and material evidence has not 
been received.  The evidence of record at the time of the July 
2005 RO decision consisted of the Veteran's service treatment 
records (STRs), VA treatment records, and private treatment 
records.  The evidence now of record includes additional VA and 
private treatment records as well as lay statements and hearing 
testimony.  	

As noted above, the Veteran's petition to reopen a claim of 
entitlement to service connection for erectile dysfunction was 
previously denied on the grounds that there was no evidence 
linking the disorder to his period of active service or to his 
service-connected diabetes mellitus.  This determination is final 
as the Veteran did not appeal to the Court.  See 38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. §§ 20.200, 20.1100, 20.1104 
(2009).  Thus, the evidence submitted after the final July 2005 
Board decision must relate to this fact.  The Board concludes 
that new and material evidence has not been submitted.

Additional VA and private treatment records associated with the 
claims file after the final July 2005 rating decision are 
completely negative for a link between the Veteran's erectile 
dysfunction and his period of active service or his service-
connected diabetes mellitus.

The Veteran testified in February 2010 that he never filed a 
claim for erectile dysfunction and that the onset of this 
disorder was approximately five years prior to the hearing.  
Additionally, the Veteran stated that he was prescribed 
medication for erectile dysfunction.  He also expressed his 
opinion that the currently diagnosed erectile dysfunction was 
related to service and/or secondary to his service-connected 
diabetes mellitus.

Given the evidence of record, the Board concludes that new and 
material evidence has not been presented in this case.  While the 
Veteran has submitted "new" evidence with respect to his 
erectile dysfunction claim (i.e., evidence not previously 
submitted to agency decision-makers), this evidence was not 
"material" evidence in that by itself or when considered with 
previous evidence of record, the evidence is not related to an 
unestablished fact necessary to substantiate the claim.  See 38 
C.F.R. § 3.156. 

Namely, none of the "new" evidence submitted by the Veteran 
showed that the currently diagnosed erectile dysfunction was 
related to service, or secondary to his service-connected 
diabetes mellitus.  Furthermore, lay assertions of medical 
causation, such as those made by the Veteran, cannot serve as the 
predicate to reopen a claim.  Moray v. Brown, 5 Vet. App. 211 
(1993).  

As previously stated, the Veteran submitted new evidence in 
conjunction with his current erectile dysfunction claim, but 
material evidence must relate to an unestablished fact necessary 
to substantiate the claim.  In this case, evidence linking his 
erectile dysfunction to his active service or to his service-
connected diabetes mellitus was required.  The evidence of record 
does not support such a finding.  Accordingly, new and material 
evidence to reopen a claim of entitlement to service connection 
for erectile dysfunction, to include as secondary to service-
connected diabetes mellitus, has not been presented.  Thus, the 
claim is not reopened.

III.  Special Monthly Compensation

Special monthly compensation (SMC) is payable to a Veteran who, 
as a result of his service-connected disabilities, has suffered 
the anatomical loss of or loss of use of one or more creative 
organs.  38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 
3.350(a)(1) (2009).  

Under 38 C.F.R. § 3.350 (a)(1), loss of a creative organ is shown 
by acquired absence of one or both testicles (other than 
undescended testicles) or other creative organ.  Loss of use of 
one testicle is established when (1) the diameters of the 
affected testicle are reduced to one-third of the corresponding 
diameters of the paired normal testicle, or; (2) the diameters of 
the affected testicle are reduced to one-half or less of the 
corresponding normal testicle and there is alteration of 
consistency so that the affected testicle is considerably harder 
or softer than the corresponding normal testicle; or (3) if 
neither of the abovementioned conditions are met, when a biopsy, 
recommended by a board including a genitourologist and accepted 
by the Veteran, establishes the absence of spermatozoa.  

In this case, the Veteran does not meet the criteria to establish 
entitlement to an award of SMC.  His currently diagnosed erectile 
dysfunction is not shown to be related to active military service 
or to a service-connected disability. Moreover, there is no 
objective evidence of loss of use of a creative organ as defined 
in § 3.350(a)(1).  Thus, the Veteran's claim of entitlement to 
SMC for loss of use of a creative organ is denied.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994)   

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist Veterans in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the Veteran of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.

With regard to the Veteran's service connection claim for 
chloracne, the VCAA duty to notify was satisfied by way of a 
letter dated October 2005 that fully addressed the notice 
elements and was sent prior to the initial AOJ decision in this 
matter.  The letter informed the Veteran of what evidence was 
required to substantiate the service connection claim on a direct 
and presumptive basis, and of the Veteran's and VA's respective 
duties for obtaining evidence.  The Veteran was also provided 
with notice, in July 2006, of the type of evidence necessary to 
establish a disability rating and an effective date for the 
disability on appeal.  The Veteran's claim was subsequently 
readjudicated following this notice by way of a supplemental 
statement of the case (SSOC) issued in October 2009.

The Veteran did not receive proper VCAA notice in this case with 
respect to his new and material evidence claim.  However, the 
Board finds that any notice errors with respect to the 
information and evidence needed to substantiate these claims did 
not affect the essential fairness of the adjudication.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  In September 
2009, following the initial AOJ decision on this matter, the 
Veteran received notice of the information and evidence needed to 
substantiate the new and material evidence claim.  Although the 
Veteran's claim was not readjudicated following this notice, the 
Board finds no prejudice to the Veteran in proceeding with the 
issuance of a final decision, as the Veteran was thereafter 
provided with an opportunity to submit evidence.  

VCAA notice is not required with respect to the issue of 
entitlement to SMC based on loss of use of a creative organ 
because involves a claim that cannot be substantiated as a matter 
of law.  See Sabonis, 6 Vet. App. at 430; VAOPGCPREC 5-2004 
(noting that VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim where 
that claim cannot be substantiated because there is no legal 
basis for the claim or because undisputed facts render the 
claimant ineligible for the claimed benefit).

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary for 
an equitable resolution of the issues has been obtained.  The 
Veteran's service treatment and post-service treatment records 
have been obtained.  The Veteran's service connection claim for 
chloracne was previously before the Board in December 2008 and 
remanded at that time for additional evidentiary development, to 
include providing a VA examination and obtaining VA medical 
records.  The Veteran was afforded a VA examination in connection 
with the service connection claim for chloracne.  Additionally, 
VA treatment records from June 2005 to the present were obtained 
and associated with the claims file.  As for the VA medical 
records requested from the Albany, Georgia VA medical clinic from 
1992, a February 2009 report of contact indicated that this 
particular medical clinic did not open until 1998.  Accordingly, 
the Board finds that there was been substantial compliance with 
the December 2008 remand order.  See D'Aries v. Peake, 22 Vet. 
App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 
(1999).    

VA is not required to provide a new medical examination to a 
veteran seeking to reopen a previously and finally disallowed 
claim unless new and material has been presented.  Woehlaert v. 
Nicholson, 21 Vet. App. 456, 463 (2007).  The Veteran in this 
case is not entitled to a VA examination as new and material 
evidence was not submitted to reopen the erectile dysfunction 
claim.   Accordingly, the Board finds that VA has complied, to 
the extent required, with the duty-to-assist requirements found 
at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).


	(CONTINUED ON NEXT PAGE)



ORDER

The appeal of service connection for peripheral neuropathy of the 
upper extremities, to include as secondary to service-connected 
diabetes mellitus, is dismissed.

Service connection for a skin disorder, acne with scarring, is 
granted subject to the law and regulations governing the payment 
of monetary benefits. 

New and material evidence to reopen a claim of entitlement to 
service connection for erectile dysfunction, to include as 
secondary to service-connected diabetes mellitus, has not been 
presented; thus, the appeal is not reopened.

Entitlement to special monthly compensation due to loss of use of 
a creative organ is denied.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


